            Case 1:18-mc-00379-GBD Document 28
            Case                            27 Filed
                                               Filed 11/19/18
                                                     11/15/18 Page
                                                              Page 11 of
                                                                      of 22

                                                                                                               O'Melveny
O'Melveny & Myers LLP                T: +1 213 430 6000                                                         Fil   umber:
400 South Hope Street                F +1 213 430 6407
18th Floor                           omm.com
Los Angeles, CA 90071-2899




                                                                                                                      Bowman
November 15, 2018                                                                                                     1 213 430 6569



                                                                                                  ORDERED:
BY ECF

Hon. George B. Daniels
                                                                                                                 e JO"n«c~
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse                                                     Dated:. _ _ _(N_OY_1_9_2_018
500 Pearl Street, Room 1310
New York, New York 10007-1312

Re:       United States v. Anthem, Inc., 18 Misc. 379 (GBD){KNF) - Unopposed Request to
          Extend Deadline to File Written Objections to Report and Recommendation

Dear Judge Daniels:

        We represent Anthem, Inc. in the above-referenced miscellaneous proceeding in
opposition to the government's petition to enforce compliance with CID 18-46. In accordance
with this Court's Rules of Practice, we write respectfully to seek a three-day extension of the
deadline for Anthem to file its written objections to United States Magistrate Judge Kevin N.
Fox's November 13, 2018 Report and Recommendation, which would extend this deadline from
Tuesday, November 27 to Friday, November 30. If this is granted, we would correspondingly
ask that the government's deadline to respond to Anthem's objections also be extended by
three days, from Friday December 14 to Monday December 17. The government consents to
the requested extensions.

          By way of background, the government commenced this summary enforcement
proceeding by order to show cause on August 20, 2018. Dkt. No. 2. On September 5, Anthem
filed its opposition to the government's petition. Dkt. No. 12. Later the same day, the Court
referred this proceeding to Judge Fox for a Report and Recommendation pursuant to Federal
Rule of Civil Procedure 72(b). Dkt. No. 15. The government filed its reply on September 11.
Dkt. No. 20. On November 13, Judge Fox issued a Report and Recommendation,
recommending that this Court grant the petition. Dkt. No. 26.

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b), the parties currently have until
Tuesday, November 27, 2018, or fourteen (14) days from service of Judge Fox's Report, to file
written objections. See also FED. R. C1v. P. 6. Due to travel and family obligations for the
Thanksgiving holiday, we respectfully request a three-day extension of that deadline to Friday,
November 30. The government does not object to this request, but has asked for a
corresponding three-day extension of its deadline to respond to Anthem's objections, which
would extend the deadline from Friday, December 14, to Monday, December 17.


                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
                                                                                              --------


        Case 1:18-mc-00379-GBD Document 28
        Case                            27 Filed
                                           Filed 11/19/18
                                                 11/15/18 Page
                                                          Page 22 of
                                                                   of22

                                                                               O'Melveny

        Anthem has not previously requested an adjournment or extension in connection with
this proceeding.

       We thank the Court for its consideration of this letter and the requested extension.


                                                    Sincerely,




                                                    David M. Deaton
                                                    James A. Bowman
                                                    of O'Melveny & Myers LLP




cc:    (by email)
       Li Yu
       Rachael Doud
       Peter Aronoff
       Assistant United States Attorneys for the Southern District of New York




                                                                                              2
